Citation Nr: 1416083	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to October 2006 and from November 2006 to December 2007.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

In his January 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board by live videoconference.  In September 2011 the Veteran submitted a statement in support of claim to the RO notifying them of a change of address.  The January 2012 VA Form 9 listed the new address.  In January 2013 the RO sent a letter to the Veteran informing him of a Board hearing scheduled in February 2013.  However, the letter was addressed to the Veteran's previous address.  The Veteran did not report for the scheduled hearing.  

In an October 2013 remand, the Board requested that the Veteran be re-scheduled for a hearing via videoconference with notification to be sent to his most recent address of record.  In November 2013, the RO sent the Veteran a notice informing him of a new hearing date.  Unfortunately, that hearing notice was also sent to the Veteran's previous address.  The Veteran did not report for the scheduled hearing.  Because the evidence tends to show that the Veteran was not properly notified of the scheduled hearing, remand is necessary to provide him an opportunity for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing via videoconference before a Veterans Law Judge of the Board.  Notify the Veteran and representative of the date and time of the hearing.  Ensure that the notification letter is sent to the Veteran's most recent address of record, as shown on the January 2012 VA Form 9, on North York Avenue.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


